 Case 2:19-cv-00608-CAS-AFM Document 36 Filed 01/13/20 Page 1 of 1 Page ID #:162

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          CV19-608-CAS(AFMx)                                                  Date   January 13, 2020
 Title             ATARI INTERACTIVE, INC. v. HYPERKIN, INC.



 Present: The                    CHRISTINA A. SNYDER, U.S. DISTRICT JUDGE
 Honorable
           Catherine M. Jeang                               Laura Elias                               N/A
                 Deputy Clerk                        Court Reporter / Recorder                      Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                         Keith Wesley                                                 Not Present
 Proceedings:                 FURTHER STATUS CONFERENCE RE: SETTLEMENT

       Hearing held and plaintiff’s counsel is present. No appearance is made by
defendant, nor on defendant’s behalf. The Court confers with plaintiff’s counsel and the
parties have not settled. The Court sets a Telephone Further Status Conference re:
Settlement and/or Case on February 26, 2020, at 12:00 P.M. All parties are ordered to
discuss the matter with their clients and opposing counsel prior to the telephone
conference. Counsel for PLAINTIFF is ordered to initiate the telephone conference call
THROUGH THE TELEPHONE OPERATOR to include all counsel of record, and
CHAMBERS at (213) 894-8551 on the date and time scheduled. If the Court’s
conference line is busy, continue to try to connect, the Court may be finalizing a previous
conference call. Counsel shall be available 30 minutes prior and 30 minutes after the
time scheduled for the telephone conference. NOTE: During the telephone hearing,
counsel must identify themselves before they speak for the benefit of the Court.




                                                                                              00      :      04

                                                               Initials of Preparer                 CMJ




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                      Page 1 of 1
